Citation Nr: 1801222	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to VA compensation benefits under 38 U.S.C. § 1151 for multiple ischemic strokes with residual left-sided weakness (claimed as stroke, loss of use of left side due to stroke, and brain damage due to stroke).

2.  Entitlement to VA compensation benefits under 38 U.S.C. § 1151 for left inferior quadranopsia (claimed as vision loss in left eye due to stroke).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified in February 2017 before the undersigned Veterans Law Judge (VLJ).  At that hearing, the Veteran waived RO review of newly submitted evidence.


FINDINGS OF FACT

1.  Multiple ischemic strokes with residual left-sided weakness were not due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment; nor were they the result of an event not reasonably foreseeable.

2.  Left inferior quadranopsia was not due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment; nor is it the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits under 38 U.S.C. § 1151 for multiple ischemic strokes with residual left-sided weakness have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. § 3.361 (2017).

2.  The criteria for entitlement to benefits under 38 U.S.C. § 1151 for left inferior quadranopsia have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

In order to warrant compensation under 38 U.S.C. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2017).

For claims received on or after October 1, 1997, as in the instant case, the Veteran must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2017).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2017).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2017).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 U.S.C. § 17.32.  38 C.F.R. § 3.361(d)(2) (2017).

The Veteran underwent a right carotid stent placement in March 2012.  A March 2012 informed consent form shows that the risks and benefits of carotid artery stent placement were discussed with the Veteran in full.  This specifically included the main risk of stroke.  The Veteran was also apprised of the risks in February 2012, when he underwent the same procedure on his left carotid artery.  In both instances, the Veteran signed and acknowledged consent.  Furthermore, treatment records indicate that several medical providers discussed the risks of the procedure with the Veteran, especially given that he was cocaine positive just a few days prior to surgery.  However, both surgeons and the Veteran decided to proceed with the carotid stent due to the fact that his symptomatic carotid stenosis made him a high risk for stroke.  See March 2012 Anesthesiology Preoperative Note; March 2012 Vascular Surgery Preoperative Note. 

During the procedure, the Veteran experienced an acute stroke secondary to acute right internal carotid artery stent thrombosis.  He had emergency surgery to clear out the blockage, and consequently suffered from residual left-sided weakness and left inferior quadranopsia. 

In his May 2012 claim, the Veteran contended that his residual left-sided weakness and left inferior quadranopsia were caused by a faulty stent that collapsed during the procedure.  In support of his contention, the Veteran submitted a letter from two VA physicians, which confirm that the Veteran suffered from a stroke after a stent was placed in his right carotid artery.  

At the outset, the Board notes that it is not in dispute that the Veteran experienced a stroke which caused residual left-sided weakness and left inferior quadranopsia.  What must be resolved is whether that the proximate cause of the Veteran's disabilities was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

A VA medical opinion was obtained in December 2013.  The examiner opined that the most likely explanation for the development of thrombotic occlusion in the Veteran's newly placed stent was a cocaine-induced vasospasm.  In forming his opinion, the examiner noted that the Veteran had a confirmed history of multiple ischemic strokes prior to, during, and after the March 2012 procedure.  Notably, the Veteran had an earlier right mid-brain lacunar infarct, or a small head stroke, shown via CT scan in 2009.  The Board notes that the Veteran declined a history of stroke prior to March 2012; however, the examiner noted that the stroke was not identified as such until September 2012.  See February 2017 Board Hearing Transcript.  Furthermore, the examiner stated that the Veteran's left-inferior quadranopsia was caused by a stroke in June 2012, an event separate and unrelated to the right carotid stent occlusion.  

As such, the examiner opined that that the Veteran's claimed disabilities were less likely than not caused by or worsened as a result of VA surgical treatment, nor a result of the carelessness, negligence, lack of skill, or similar incidence of fault on the part of attending personnel.  On the contrary, the examiner indicated that the type of stroke experienced by the Veteran is generally a catastrophic event; however the speed with which the VA personnel acted to remedy the issue averted such catastrophe.  

The examiner further opined that, as stated above, stroke was an event that was reasonably foreseeable, as it was a known complication of that procedure. The examiner opined that, therefore, it was less likely than not that the stroke was due to an event not reasonably foreseeable.  The examiner opined that the event that occurred was one that a reasonable health care provider would find to be an ordinary risk of the treatment provided.

No medical professional has provided any opinion indicating that VA was careless, negligent, lacked proper skill, erred in judgment or had other fault in performing the right carotid stent placement in March 2012.  Additionally, no medical professional has provided any opinion indicating that the stroke, or the resulting residual left-sided weakness or left inferior quadranopsia, was due to an event not reasonably foreseeable.  The Board notes that the Veteran submitted two medical opinions by Dr. K.C. and Dr. S.P.; however, these letters merely confirm that the Veteran suffered from a stroke in March 2012 which required emergency surgery.  Neither letter indicates that the VA was careless, negligent, lacked proper skill, erred in judgment or had other fault in performing the right carotid stent placement.  The only medical opinion of record addressing these matters, that of the December 2013 examiner, indicates that the Veteran's stroke and his resulting multiple ischemic strokes with residual left-sided weakness and left inferior inferior quadranopsia were not due to carelessness, negligence, lack of proper skill, error in judgment or fault on part of the VA and was less likely than not that the stroke was due to an event not reasonably foreseeable.  As the 2013 examiner's thorough opinion is supported by a well-reasoned rationale, and was formed after a comprehensive review of the Veteran's records, the Board accords it great probative value.  Notably, it is also uncontradicted by other competent evidence, as the treatment providers' letters provided by the Veteran which state nothing other than the complications that occurred during the procedure. 

The Board acknowledges that the Veteran's residual left-sided weakness and left inferior quadranopsia was opined to have been a result of a stroke that occurred during a right carotid stent placement performed by VA in March 2012.  However, the evidence of record, particularly the uncontradicted 2013 examiner's opinion, shows that there was no carelessness, negligence, lack of proper skill, error in judgment or fault on part of the VA.  Rather, as discussed by that examiner, there is a risk of a stroke occurring with right carotid stent placement and that risk was known.  The examiner also indicates that the Veteran's cocaine abuse also increased the risk of stroke, whether or not surgery was performed.  As such, the 2013 examiner's opinion establishes that the stroke was not an event that was not reasonably foreseeable.  As discussed by the examiner, a stroke is a known complication and that it was one that a reasonable health care provider would find to be an ordinary risk of the treatment provided.  The Veteran's March 2012 treatment records confirm that risks associated with a right carotid stent placement were discussed with him and that he provided a signed consent form.

In this case, as discussed above, the evidence fails to show that the performance of the right carotid stent placement in March 2012 by VA was careless, negligent, lacked proper skill, was an error in judgment, or that there was similar instance of fault on VA's part, or that the proximate cause of the Veteran's stroke and his consequential multiple ischemic strokes with residual left-sided weakness and left inferior quadranopsia were events that were not reasonably foreseeable. 

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, at 435 (2011), as to the specific issues in this case, the etiology of a stroke and its residuals fall outside the realm of common knowledge of a lay person.  A lay witness similarly cannot establish competent opinions as to fault or foreseeability in regard to medical treatment and its consequences.  See Jandreau v. Nicholson, 492 F.3d 1372, 1373.  Consequently, as the Veteran does not have medical training or credentials, his own assertions have no probative value.

Accordingly, the Board finds that the competent evidence of record fails to establish compensation under 38 U.S.C. § 1151 for multiple ischemic strokes with residual left-sided weakness and left inferior quadranopsia.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the Veterans' claims for entitlement to compensation under 38 U.S.C. § 1151 is denied.  See 38 U.S.C. § 5107.


ORDER

Entitlement to compensation for multiple ischemic strokes with residual left-sided weakness under the provisions of 38 U.S.C. § 1151 is denied.

Entitlement to compensation for left inferior quadranopsia under the provisions of 38 U.S.C. § 1151 is denied.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


